FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 06-30127
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                                CR-98-00116-REJ
EARL DEJON LEONARD,
                                                   OPINION
             Defendant-Appellant.
                                          
       Appeal from the United States District Court
                 for the District of Oregon
      Robert E. Jones, Senior District Judge, Presiding

                 Submitted December 5, 2006*
                       Portland, Oregon

                       Filed April 18, 2007

        Before: Jerome Farris, Richard R. Clifton, and
                Carlos T. Bea, Circuit Judges.

                    Opinion by Judge Clifton




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                4425
                  UNITED STATES v. LEONARD                4427


                         COUNSEL

Gerald M. Needham, Assistant Federal Public Defender, for
the appellant.

Karin J. Immergut, United States Attorney; Gary Y. Sussman,
Assistant United States Attorney, for the appellee.


                         OPINION

CLIFTON, Circuit Judge:

   This case primarily presents the question of whether, fol-
lowing violation by a defendant of conditions of supervised
release, a district court may impose a sentence above the advi-
4428               UNITED STATES v. LEONARD
sory range set forth in the Sentencing Guidelines, without giv-
ing advance notice of the possibility of a sentence outside the
Guidelines range. We conclude that such advance notice is
not required and affirm the sentence imposed in this case.

I.   Background

   Defendant Earl Dejon Leonard was convicted in 1998 of
being a felon in possession of a firearm in violation of 18
U.S.C. §§ 922(g) and 924(c). For that offense he was sen-
tenced to serve a prison term of six years, to be followed by
three years of supervised release. He was released from prison
and began the supervised release in April 2004. Among other
conditions of his release, Leonard was to find regular work,
stay off drugs, submit urine samples for drug testing, and tell
his supervising probation officer of any contact with the
police.

   By February 2006, Leonard had violated all four of these
conditions. Leonard reported only $324.50 of earnings from
July and August 2005, and he provided no other proof of
employment. He also tested positive for illegal drugs 23 times
between February 2005 and February 2006, failed to report
for several drug tests, and failed to tell his probation officer
of at least six contacts with the police. The probation officer
filed a notice of violation with the district court. Leonard did
not contest the violations. He asked for a sentence at the low
end of the Sentencing Guidelines range. The range calculated
for someone in Leonard’s circumstances was 5 to 11 months,
a calculation to which Leonard did not and does not object.
The probation office recommended that Leonard be sent back
to prison for 6 months, near the low end of the range. The
government did not state a position prior to the hearing.

   The district court instead sentenced Leonard to the statutory
maximum term of 24 months, well above the Guidelines
range. The judge noted that Leonard had “totally failed” to
stay away from illegal drug use, had failed to stay employed,
                   UNITED STATES v. LEONARD                  4429
and somehow still had the means to get drugs for himself. In
imposing the sentence, the judge said:

      Well, I’ve been evaluating criminal conduct for 42
      years as a judge. This man is violating every aspect
      of what is intended to be accomplished by super-
      vised release. I’m imposing the sentence of 24
      months — that’s the statutory maximum — because
      he has not complied in any sense of the word with
      the obligations of supervised release.

   Leonard appealed his sentence. He argues that the district
court erred by failing to specify reasons for imposing a sen-
tence higher than the Sentencing Guidelines range, and by
failing to give adequate notice of the possibility of departing
from the Guidelines.

II.   Reasons for Departure

   [1] If a judge sentences a defendant outside the Guidelines
range, the judge must state in open court the “specific reason”
for doing so. 18 U.S.C. § 3553(c)(2); United States v. Miqbel,
444 F.3d 1173, 1177-78 (9th Cir. 2006) (holding that
§ 3553(c)(2) applies to sentencing for violation of supervised
release conditions). The judge’s reasoning must be specific
enough to allow for meaningful review. Miqbel, 444 F.3d at
1178 n.8. We have, however, allowed district judges some
flexibility in how they state their reasons. “[I]t is enough to
calculate the [Guidelines] range accurately and explain why
(if the sentence lies outside it) this defendant deserves more
or less.” United States v. Mix, 457 F.3d 906, 912 (9th Cir.
2006) (internal quotation marks omitted).

   [2] We have no difficulty in discerning the district court’s
reasons for imposing the sentence that it did. The specific ref-
erences to Leonard’s multiple violations and the conclusion
that Leonard had “not complied in any sense of the word with
the obligations of supervised release” could not be much
4430                     UNITED STATES v. LEONARD
clearer. Meaningful review on appeal is no more difficult here
than it was in United States v. Musa, 220 F.3d 1096 (9th Cir.
2000), where a bare statement that the defendant was a “dan-
ger to the community” was held to have met the requirements
of the statute. Id. at 1101. The reasons given by the district
court here satisfied the requirements of § 3553(c)(2).

III.     Notice of a Possible Above-Guidelines Sentence

  Leonard was not informed in advance that the district court
would consider imposing a sentence above the Sentencing
Guidelines range. Leonard argues that Federal Rule of Crimi-
nal Procedure 32(h) required the district court to give him rea-
sonable notice that it would consider a departure from the
Guidelines range.1

   [3] To determine Leonard’s recommended sentence, the
probation officer applied Chapter 7 of the Sentencing Guide-
lines, which deals with probation and supervised release vio-
lations. We have held that the sentencing ranges set forth in
Chapter 7 are “merely advisory and are not binding upon the
sentencing judge,” who is “free to reject the suggested sen-
tencing range and . . . impose a sentence that is below [or
equal to] the statutory maximum.” United States v. Garcia,
323 F.3d 1161, 1164 (9th Cir. 2003) (internal citations omit-
ted). Because Chapter 7 is advisory, a judge issuing a sen-
tence outside the Chapter 7 range is not “departing” from a
binding guideline, and, therefore, we also held that notice of
an intent to “depart” is unnecessary. Id.

   [4] Garcia concerned a violation of conditions of proba-
  1
   Rule 32(h) reads in part:
       Before the court may depart from the applicable sentencing range
       on a ground not identified for departure either in the presentence
       report or in a party’s prehearing submission, the court must give
       the parties reasonable notice that it is contemplating such a depar-
       ture.
                   UNITED STATES v. LEONARD                 4431
tion. The case at hand involves a violation of conditions of
supervised release, the close kin of a probation violation. We
conclude that they should be treated the same. See United
States v. Hall, 419 F.3d 980, 985 n.4 (9th Cir. 2005) (“Parole,
probation, and supervised release revocation hearings are con-
stitutionally indistinguishable and are analyzed in the same
manner.”); United States v. Comito, 177 F.3d 1166, 1170 (9th
Cir. 1999) (parole, probation, and supervised release revoca-
tion hearings must meet the same “minimum due process
requirements”). Sentencing procedures for both forms of vio-
lation are governed by Rule 32.1 of the Federal Rules of
Criminal Procedure, and sentencing ranges for both are cov-
ered in Chapter 7 of the Sentencing Guidelines. If a district
court need not provide advance notice of an above-Guidelines
sentence for a probation violation, the district court also need
not provide such notice for a supervised release violation.
That conclusion has been reached by several other circuit
courts, and we see no reason to conclude otherwise. See
United States v. Shaw, 180 F.3d 920, 922-23 (8th Cir. 1999)
(per curiam); United States v. Pelensky, 129 F.3d 63, 70-71
(2d Cir. 1997); United States v. Burdex, 100 F.3d 882, 884-85
(10th Cir. 1996); United States v. Mathena, 23 F.3d 87, 93 n.
13 (5th Cir. 1994).

   It could be argued that our holding today is at odds with our
recent holding in United States v. Evans-Martinez, 448 F.3d
1163 (9th Cir. 2006). In that case, we held that Rule 32(h)
requires notice of upward departure for the imposition of an
above-Guidelines sentence after an ordinary criminal convic-
tion, not within the category governed by Chapter 7, even
though the Supreme Court in United States v. Booker, 543
U.S. 220, 245-46 (2005), rendered all of the Sentencing
Guidelines advisory. Evans-Martinez, 448 F.3d at 1167. In
particular, since no Guidelines sentencing range is binding
after Booker, meaning that Chapter 7 is no longer distinct in
this respect, it could be argued that there is no reason to treat
sentences imposed under Chapter 7 differently from sentences
imposed under other portions of the Guidelines.
4432                UNITED STATES v. LEONARD
   We reject this argument for two reasons. First, Evans-
Martinez does not overrule Garcia and explicitly declines to
address sentences calculated under Chapter 7. Evans-
Martinez, 448 F.3d at 1167 n.2. The situation posed by this
case (sentencing after violation of supervised release) is more
like the situation covered by Garcia (sentencing after proba-
tion violation) than that covered by Evans-Martinez (sentenc-
ing after conviction).

   Second, sentencing procedures for probation and super-
vised release violations are primarily governed by Rule 32.1
of the Federal Rules of Criminal Procedure, not Rule 32.
Unlike Rule 32, with its subsection (h), Rule 32.1 contains no
requirement for advance notice before a district court may
depart from the applicable Guidelines range in sentencing.

IV.    Conclusion

   [5] We therefore affirm the sentence imposed upon Leon-
ard. The district court was sufficiently specific in explaining
why it imposed the above-Guidelines sentence that it did. In
revoking supervised release, the district court is not required
to give the parties notice that it is contemplating a sentence
outside the Guidelines range, so the failure to give such
advance notice here does not give cause to vacate the sen-
tence.

  AFFIRMED.